Citation Nr: 1809761	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1966 to August 1968.  The Veteran served in the Republic of Vietnam.  

The Veteran died in March 2010.  The appellant is seeking to be recognized as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2013 and December 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the case has since been transferred to the RO in Waco, Texas.  That office forwarded the appeal to the Board.  

In October 2016 the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.        

In 2016, at various times, the appellant submitted additional pertinent evidence, including buddy statements in support of her surviving spouse status, after certification of the appeal.  The appellant included a waiver of RO consideration for this evidence in October 2016 and November 2016.  In any event, there is now an automatic waiver of initial RO review for evidence submitted at the time of or subsequent to a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  The appellant's Substantive Appeal was filed in May 2014, after the effective date of the new statute.  Therefore, the Board will consider this additional evidence, without initial RO review.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Neither the Veteran nor the appellant were legally married to anyone else when they began living together in Texas in 1991. 

2.  From 1991 to 2010, the Veteran and the appellant entered into a common law marriage for approximately 19 years, which was valid in the State of Texas in which they resided.

3.  From 1991 to 2010, the Veteran and the appellant agreed to be married, held themselves out to others as married, and lived together as husband and wife in Texas until the Veteran's death in March 2010.

4.  From 1991 to 2010, the Veteran and the appellant continuously cohabited with each other at the same address for approximately 19 years in the State of Texas until the Veteran's death in March 2010.



CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C. §§ 101(3), 103, 1304, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.159, 3.204, 3.205 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the present decision, the Board has determined that the Veteran and the appellant's marriage was "valid" at the time of his death - specifically, a valid common law marriage in the State of Texas.  As such, the appellant is recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  Therefore, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the appellant, given the completely favorable disposition of the recognition as a surviving spouse issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the issue of entitlement to service connection for the cause of the Veteran's death (due to pancreatic cancer), the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for the cause of death issue is not required at this time.  

II.  Background Facts and Contentions

The Veteran was separated from active duty in August 1968.  

Prior to meeting the appellant, the Veteran was married to A.K.  They divorced, at a time unknown.  Multiple buddy statements in the record have confirmed that the Veteran and A.K. divorced.  

The appellant was married three times, prior to cohabitating with the Veteran:

- (1) March 1976 to May 1982 to J.M.; 
- (2) April 1983 to July 1984 to J.L.; and 
- (3) June 1985 to August 1988 to F.O.

The appellant has provided marriage certificates and final decrees of divorce from the State of Texas for these three earlier marriages.  

As of August 1988, it is established from the record that the appellant was single.  She was not legally married to anyone.  Nor was the Veteran.  

From circa 1991 until his death in March 2010, the Veteran and the appellant lived together.  They lived in the same home for approximately 19 years.  The appellant's two children from her earlier marriage to J.M. also lived with her and the Veteran.  The Veteran acted as a stepfather to them.  

In February 2010, one month prior to his death, the Veteran and the appellant officially married.  See February [REDACTED], 2010 Marriage License of Dallas County. 

In March 2010, the Veteran died of pancreatic cancer.  See March 2010 death certificate.

In July 2013, the appellant filed a claim for VA death benefits.  See VA Form 21-534 (DIC Application).  She requested cause of death benefits for the Veteran's pancreatic cancer due to his presumed Agent Orange exposure in Vietnam.

In September 2013 and December 2013 decisions, the RO denied the appellant's claim for VA death benefits, including Dependency and Indemnity Compensation (DIC).  The RO determined that the appellant did not have a valid marriage to the Veteran when he died in March 2010.  The lack of a valid marriage prevented VA from recognizing her as a surviving spouse, for purposes of entitlement to VA death benefits.  See 38 C.F.R. §§ 3.1(j), 3.50, 3.54 (2017).  The RO acknowledged that the Veteran and the appellant were officially married in February 2010, one month prior to his death.  However, VA regulation requires that a surviving spouse of a veteran (who died after December 31, 1956), is entitled to DIC benefits only if the surviving spouse was married to the veteran for one year or more prior to his death.  38 C.F.R. § 3.54(c)(2) (emphasis added).  The Veteran and the appellant's marriage did not meet this one-year requirement because they were officially married for only one month prior to the Veteran's death in March 2010.      

However, the appellant has contended that she should be recognized as the surviving spouse of the Veteran for VA purposes.  She asserts that she and the Veteran had a valid "common law marriage" for close to 20 years from 1991 to the time of his death in 2010.  During these 20 years they essentially lived as a married couple would.  She maintains that they held themselves out to the public as husband and wife; they shared the responsibility of paying bills; they had joint back accounts and insurance policies; they cohabited together in the same residence for nearly 20 years; and they were genuinely accepted as man and wife in their community.  She adds the Veteran actually asked her to marry him in 1991 and 1993, but she refused as a result of the negative experiences of her previous three marriages.  See January 2014 NOD; January 2014, October 2015, and October 2016 appellant statements; and October 2016 videoconference hearing testimony.   

III.  Surviving Spouse Recognition - Law and Analysis

DIC is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C. § 101(14) (2012); 38 C.F.R. § 3.5(a)(1) (2017).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1541 (2012); 38 C.F.R. §§ 3.23, 3.3 (2017).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a), (d) (2017).

A surviving spouse of a veteran who died after December 31, 1956 is entitled to DIC benefits - but only if the surviving spouse was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; OR (2) for one year or more; OR for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. § 1304; 38 C.F.R. § 3.54(c) (emphasis added).

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the Veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b) (2017).

Consequently, "surviving spouse" status is a threshold requirement for VA death benefits to include DIC benefits.  The appellant has the burden to show status as a "surviving spouse" by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996). 

Generally, VA will accept the written statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent.  38 U.S.C. § 5124(a) (2012); 38 C.F.R. § 3.204(a)(1).  

However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 for purposes of establishing a valid marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204(a)(2).  

Proof of marriage can be established by a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a).  In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).  

Photocopies of documents necessary to establish birth, death, marriage or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are acceptable as evidence if VA is satisfied that the copies are genuine and free from alteration.  38 C.F.R. § 3.204(c).

At the outset, in the instant case, for purposes of recognition as a "surviving spouse," several of the elements are already met.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).  In this regard, it is undisputed that the appellant was the spouse of the Veteran at the time of his death as they entered into a ceremonial marriage in February 2010.  It is also undisputed that the appellant has not remarried since the death of the Veteran in March 2010.  However, in this case, the central issues for purposes of recognition as a surviving spouse are (1) whether the Veteran and the appellant entered into a common law marriage for over one year, which was "valid" under the law of the place of residence (Texas) at the time of the marriage or when the right to benefits accrued; and (2) whether during this common law marriage the Veteran and the appellant lived continuously with each other from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation).  See 38 C.F.R. §§ 3.50(b), 3.53, 3.54(c).   

Again, it is noted that for DIC purposes, a marriage must have existed for more than one year prior to the Veteran's death.  38 C.F.R. § 3.54(c).  It is undisputed that here the Veteran and the appellant were legally married in February 2010, for approximately 1 month prior to the Veteran's death.  The marriage was proper under the laws of the State of Texas, where the Veteran and the appellant resided at that time.  However, this ceremonial marriage was not of sufficient duration to qualify the appellant for the DIC benefits that she seeks.  In this regard, there can be no waiver of the one-year marriage requirement and the Government cannot be equitably estopped from enforcing that restriction.  Gazaille v. McDonald, 27 Vet. App. 205, 212 (2014) (en banc review denied).  However, a valid common law marriage can still exist to satisfy the one-year marriage requirement for DIC benefits.  Id. at 208.  Therefore, a crucial question in the present case is whether a valid common law marriage existed from 1991 to 2010, which would meet the one-year marriage requirement of 38 C.F.R. § 3.54(c). 

VA recognizes common law marriages under certain circumstances in jurisdictions where marriages other than by ceremony are recognized.  38 C.F.R. § 2.205(a)(6) (2017).

But in determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 U.S.C. § 103(a); 38 C.F.R. § 3.1(j).  The State of Texas recognizes common law marriage according to a table in the VBA Live Manual.  See M21-1, Part III, Subpart iii, Chapter 5, Section C, Topic 3, Block a (February 8, 2017).    

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; OR (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married.  Tex. Family Code Ann. § 2.401(a).  Texas law adds that a person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.  Id. at § 2.401(d).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

For purposes of establishing proof of a common law marriage under state law, the supporting evidence should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6) (2017).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a)(6) for common law marriage, together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2017) (emphasis added).

The State of Texas' burden of proof applies for establishing the existence of a common law marriage, not the benefit of the doubt rule.  See Burden v. Shinseki, 727 F.3d. 1161, 1164 (Fed. Cir. 2013) (holding that Alabama's standard requiring "clear and convincing" proof for establishing a common law marriage controlled; VA's "benefit-of-the-doubt" rule was inapplicable in this context).

Upon review of the evidence, the Board finds that a common law marriage under Texas law is established in this case between the Veteran and the appellant from 1991 until the Veteran's death in 2010.  In this regard, the evidence demonstrates that the Veteran and appellant lived together in Texas as husband and wife at the same address (continuous cohabitation), and they represented to others that they were married for this time period, as contemplated by Tex. Family Code Ann. § 2.401(a)(2).  This critical element of common law marriage per Texas law has been established by both direct and circumstantial evidence of record.  See Russell, 865 S.W.2d at 932.  

In particular, the appellant is the only living party to the marriage, and she has provided credible and probative statements setting forth all of the facts and circumstances of the common law marriage.  

With regard to credibility, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, the Board is cognizant that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As discussed above, Texas is a jurisdiction where marriages other than by ceremony are recognized.  See Tex. Family Law §§ 2.401-2.405.  

Turning to the analysis of the facts in the present case, the following evidence of record supports the existence of the Veteran and appellant's valid common law marriage in Texas from 1991 to 2010:

In a January 20, 2010 VA social work long term care referral note, the Veteran's marital status is noted as "divorced," - presumably from the Veteran's previous marriage to A.K.  In any event, it was also documented that the Veteran currently lives with his "common-law spouse" only - the appellant.  She is his caregiver and lives at the same address as the Veteran.  She gives him advice and emotional support, as well as help with activities of daily living.  She prepares meals, housework, shopping, and transportation.  It was noted that prior to his January 2010 hospitalization for pancreatic cancer, the Veteran was unemployed and living with his "common law spouse" - the appellant. 

A January 20, 2010 VA nursing inpatient discharge note advised that the Veteran was transferred to hospice care at home, accompanied by his "wife," - the appellant. 

A January 16, 2010 VA internal medicine note recorded that the Veteran's "spouse" - the appellant, requested hospice team evaluation, due to his worsening pancreatic cancer.  His prognosis was deemed to be "poor."  

A February [REDACTED], 2010 Marriage License of Dallas County documented the Veteran and appellant had a ceremonial marriage. 

A March 2010 death certificate stated that the Veteran was married at death to the appellant - T.M.K.  It lists her address as the same as the Veteran's address.  

A March 2010 letter from a newspaper deliverer indicated the appellant has been employed by his company.  Her "husband" (the Veteran) was diagnosed with terminal cancer, affecting her delivery duties and compensation.  

A search of September 2013 Internet records confirmed the appellant lived at the Veteran's address.  

In a January 2014 NOD, the appellant listed the Veteran's address at death as her residence.  Although they were only married for 1 month prior to the Veteran's March 2010 death, she asserted they were together as a couple since 1991.  She enclosed a bank statement from 1991 showing that they lived at same address - thus demonstrating 19 years together prior to his death.  

In a January 2014 appellant statement, the appellant described continuously cohabiting with the Veteran from February 1991 until March 2010.  She simply chose not to officially marry him for many years. 

In an October 2015 VA Form 21-686c (Declaration of Status of Dependents), the appellant listed the timeframes of her 3 previous marriages, which ended in divorce:
From March 1976 to May 1982 to J.M.; from April 1983 to July 1984 to J.L.; and from June 1985 to August 1988 to F.O.  She subsequently provided probative confirmation by way of marriage certificates and final divorce decrees.  38 C.F.R. § 3.205(a), (b).  As such, the appellant was clearly unmarried when she began dating the Veteran in 1988.  

In an October 2015 appellant statement, she credibly asserted a common law marriage for 19 years between 1991 and 2010 between her and the Veteran.  
She attached various documentation dated from 1989 to 2010 verifying a common address and joint accounts for her and the Veteran.  See e.g., Gateway National Bank statement dated November 1989; Texas Department of Transportation title application dated in May 1997 with common address; a contemporaneous Texas driver's license of the Veteran, confirming their common address; copies of two of appellant's drivers licenses, confirming she lived at a common addresses with the Veteran; a U.S. Army Tank Automotive Armaments Command mailing showing a common address with the Veteran in April 2004; a Texas Department of Public Safety letter showing a common address; Sprint invoices dated in 2002 and 2003 revealing a common address; Allstate identification cards dated in 2006 and 2007 establishing a common address; T-Mobile and AT&T invoices dated in 2007 and 2009 containing a common address; a Texas Farm Bureau Mutual Insurance Company letter dated in 2008-09 listing the Veteran and the appellant at the same address; and  a February 2010 IRS e-file signature authorization (Form 8879) - for both the Veteran and the appellant.

The Board emphasizes that evidence that may prove parties held themselves out to the public as married include lease agreements, joint bank statements, utility bills, tax returns, insurance forms, employment records, and any other document requiring the individual to indicate marital status.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 5, Section C, Topic 1, Block f (March 18, 2015).  In light of the above, the appellant has clearly gone out of her way to provide this evidence in a credible fashion.    

The record includes a November 2015 Supporting Statement Regarding Marriage (VA Form 21P-4171) from B.N. who has known the appellant for 15 years.  B.N. is a pastor.  He married the Veteran and the appellant in February 2010.  He also officiated at the Veteran's funeral in March 2010.  B.N. advised that the Veteran and the appellant were generally known as husband and wife.  Neither the Veteran nor the appellant denied their marriage.  B.N. considered the Veteran and the appellant to be husband and wife.  B.N. reasoned that they lived together, socialized together - in short, they were a couple.  B.N. heard the Veteran and the appellant refer to each other as husband and wife in February 2010 at their home.  B.N. observed the Veteran and the appellant lived together at the same address in Mesquite, Texas from February 1990 to January 2010.  In addition, from January 2010 to March 2010 they lived together in an apartment in Balch Springs, Texas.  B.N. commented that the Veteran and the appellant lived together continuously ever since he met them.  

The record includes a November 2015 Supporting Statement Regarding Marriage (VA Form 21P-4171) from C.D.C., the sister of the appellant.  C.D.C. has known the appellant for 47 years.  C.D.C. has known the Veteran for 29 years.  She met the Veteran and appellant at family functions and holidays, once a month for 25 years.
C.D.C. indicated the Veteran and appellant generally were known as husband and wife.  Neither the Veteran nor the appellant denied their marriage.  C.D.C. considered the Veteran and the appellant to be husband and wife.  C.D.C. reasoned they lived together as husband and wife.  C.D.C. also heard the Veteran and the appellant refer to each other as husband and wife in Mesquite, Texas in 1990.  The Veteran and the appellant lived together at the same address in Mesquite, Texas from February 1990 to January 2010.  And from January 2010 to March 2010 they lived together in Balch Springs, Texas.  C.D.C. opined they lived together continuously as husband and wife since 1990.  The Veteran moved in with the appellant in 1990 until he died in 2010.  

The record includes a December 2015 Supporting Statement Regarding Marriage (VA Form 21P-4171) from C.R.M., the son of the appellant.  C.R.M. has known the appellant for 36 years.  C.R.M. has known the Veteran for 28 years.  He lived with the Veteran all his life for 28 years.  The Veteran was his step-father.  C.R.M. indicated the Veteran and appellant generally were known as husband and wife.  Neither the Veteran nor the appellant denied their marriage.  C.R.M. considered the Veteran and the appellant to be husband and wife.  C.R.M. heard the Veteran and the appellant refer to each other as husband and wife in 1987 in elementary school.    
C.R.M. advised the Veteran and the appellant lived together at the same address in Mesquite, Texas from 1987 to January 2010.  And from January 2010 to March 2010 they lived in Balch Springs, Texas.  C.R.M. observed they lived together continuously as husband and wife since 1990.  C.R.M. lived with them.    

In a December 2015 Supporting Statement Regarding Marriage (VA Form 21P-4171) from G.M.N., Jr., a friend, he stated he knew both the Veteran and the appellant for 28 years.  He lived with them for several years when he was child. 
G.M.N. indicated the Veteran and appellant generally were known as husband and wife.  Neither the Veteran nor the appellant denied their marriage.  G.M.N. considered the Veteran and the appellant to be husband and wife.  G.M.N. reasoned they lived together as husband and wife.  G.M.N. heard the Veteran and the appellant refer to each other as husband and wife in 1988 when he was a child and first met them.  The Veteran and appellant lived together at the same address in Mesquite, Texas from 1987 to January 2010.  And from January 2010 to March 2010 they lived in Balch Springs, Texas.  G.M.N. added they lived together continuously as husband and wife since 1987.  He lived with them.   G.M.N. observed the Veteran and appellant were always "side by side."  They did everything together.  They always lived together.  

At the October 2016 videoconference hearing, the appellant discussed evidence of common law marriage that she sent to the VA - joint bank account, cell phones, etc.  They cohabited the same address for 20 years since 1989.  The made the marriage official before the Veteran died in March 2010.  The Veteran also spent a lot of time at her house from 1986 to 1991.  In 1991 he moved in.  They paid bills together, and used a joint bank account.  From 1991 to January 2010, they always lived in the same house.  They slept in the same bed each night.  In January 2010 the Veteran got an apartment because of his pending death and it was too expensive to stay in the house.  She lived at the apartment to take care of him.  She and her sons lived in the same house with the Veteran.  Her sons considered him to be their father.  The appellant testified she only started using the Veteran's last name when she got legally married to him in February 2010.  She did not want to marry him despite being with him for 25 years before that, because of multiple traumatic divorces she had experienced.  

From 1991 to 2010, the Board has considered that the appellant did not use the Veteran's last name.  However, as long as the parties represented themselves to members of the community as spouses, i.e., hold themselves out to the public as married, it is not necessary for them to use the same last name.  Establishing that the parties held themselves out to the public as married is probably the most important element in the development process.  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 5, Section C, Topic 1, Blocks d, e (March 18, 2015).    

In an October 2016 appellant statement, the appellant credibly indicated she was sorry that she had been emotional at the hearing and not communicative.  She credibly advised she had three bad marriages prior to meeting the Veteran.  She did not marry the Veteran in 1991 and 1993 when he asked because of her previous bad marriages.  Her previous three husbands were controlling.  She was scared her relationship with the Veteran would end if she married him.  The Veteran wanted her to officially marry him in the month prior to death, to have his last name.  So they got their marriage license.  The Veteran was her best friend.  She wished she had married him earlier.  The Veteran treated her sons lovingly.  Her sons considered the Veteran to be their father.  

An October 2016 buddy statement of L.C. related that she knew the Veteran since 1986.  She moved in with the appellant - her sister - in 1986.  The Veteran and the appellant had a common law marriage - this was clear at family gatherings.  They acted as husband and wife.   L.C. lived with them at their address.  And L.C. worked with them.  The Veteran bought the appellant roses frequently.  He was a good stepfather to the appellant's children. 

In an October 2016 buddy statement from R.J., he responded he knew the Veteran since 1985.  They moved in together - the Veteran and appellant and her two sons in 1988.  They lived together all the time thereafter. 

In a November 2016 buddy statement from R.T., he noted he helped the appellant and Veteran deliver newspapers from their home in Mesquite, Texas.  They all became friends.  He remarked the Veteran and appellant were together. 

In a November 2016 buddy statement from D.S., he conveyed that he knew the appellant since 1981.  She dated the Veteran in 1986, and they moved in together in 1991 into the appellant's home in Mesquite, Texas.  Then later they moved in together in Balch Springs, Texas, in January 2010.  D.S. was present when the Veteran and appellant officially married in February 2010.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

On this issue, the Board finds that all of the above submissions are competent, credible, and entitled to great probative weight in establishing the validity of the Veteran and the appellant's common law marriage and continuous cohabitation from 1991 to 2010.  There is no contrary evidence of record.  The Board adds that the appellant submitted most of the corroborating evidence discussed above in 2016, after certification of the appeal.  Thus, the RO did not have a chance to review it.  But the Board has. 

Based on the above evidence, the appellant's marriage to the Veteran from 1991 to 2010 was valid under the law of a place where they resided at the time of marriage, and where they resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(b).  Specifically, the proof of marriage discussed above demonstrates the appellant and the Veteran had a valid common law marriage under the laws of the state of Texas from 1991 to 2010.  See 38 C.F.R. § 3.205(a)(6), (b).  There is an absence of conflicting evidence of record against the existence of a valid common law marriage here.  No conflicting information or protest by a party having an interest therein as to the dissolution of the Veteran and the appellant's prior marriages (before 1991) is of record.  Therefore, the appellant's common law marriage to the Veteran was valid.  38 C.F.R. § 3.205(b).

Accordingly, the Board concludes the appellant is the Veteran's surviving spouse for purposes of entitlement to VA death benefits, to include DIC benefits.  See 38 C.F.R. § 3.50.  


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits, to include DIC benefits, is granted.     


REMAND

However, before addressing the merits of service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, the Veteran's death certificate indicates he died of pancreatic cancer at home in Balch Springs, Texas.  A January 2010 VA long term care consult indicates that the Veteran was placed in Heartland Hospice Home Care in January 2010.  Also, a March 2010 VA physician ER note documents that the Veteran was in hospice care for his pancreatic cancer.  These private, terminal hospice records, if available, may provide more detailed information as to the cause of his death.  But they are not present in the claims file.    

VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Thus, the AOJ should contact the appellant and ask her to submit these private, terminal hospice records from Heartland Hospice Home Care, herself, if she has them in her personal possession, or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her. 

Second, the Board notes that a VA medical opinion for the cause of the Veteran's death has not been obtained in this case.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

Here, a VA medical opinion has been requested by the appellant in order to substantiate the cause of death claim.  In this regard, the VA medical opinion should address the appropriate theories of entitlement, including direct service connection for non-presumptive disorders (pancreatic cancer) based on Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  On that point, the Veteran's DD Form 214 and an August 2013 response from the National Personnel Records Center (NPRC) confirm he set foot on the Vietnam landmass during the Vietnam era, so it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

Accordingly, the cause of death issue is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that she submit herself or, in the alternative, complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private, terminal treatment records from Heartland Hospice Home Care, dated from January 2010 to March 2010, at the time of the Veteran's death.

If the appellant provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

2.  After step 1 is completed, the AOJ should secure a VA medical opinion from a qualified VA clinician.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

(a) For the non-presumptive cause of death (pancreatic cancer), is it at least as likely as not (i.e., 50 percent or more probable) that this disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service in Vietnam (regardless of the fact that pancreatic cancer is not listed as a disease presumed to be associated with herbicide exposure)?  In other words, is direct service connection warranted for the Veteran's pancreatic cancer? 

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that Veteran's cause of death (pancreatic cancer) is related to any malaria he may have contracted during his service in Vietnam?  (The appellant testified at the October 2016 videoconference hearing that the Veteran contracted malaria in Vietnam). 

(c) In rendering the above opinions, the VA examiner is advised of the following:

(i)  The Veteran is presumed to have been exposed to herbicide agents during his military service, due to his confirmed service on the Vietnam landmass from August 1967 to August 1968.  In other words, the Veteran was exposed to herbicides during service in Vietnam - this is not in dispute.

(ii)  STRs are negative for any treatment, complaint, or diagnosis of a pancreatic problem or pancreatic cancer.    

(iii)  Post-service, VA treatment records dated in January 2010 recorded that the Veteran had a one-month history of jaundice, and a 6 week history of loss of appetite and weight loss.  The diagnosis was pancreatic cancer.  The Veteran was also placed in hospice care with Heartland Hospice Home Care from January 2010 to March 2010.  The Veteran's death certificate dated in March 2010 confirmed that the immediate cause of death was pancreatic cancer.  He died at home.  No autopsy was performed.  The Veteran did not smoke or drink.  

(iv)  Post-service, at the October 2016 videoconference hearing, the appellant testified that she was told by a VA doctor in 2010 that the Veteran's cause of death from pancreatic cancer "could be" due to his Agent Orange exposure in Vietnam in the 1960s.  The appellant also testified that the Veteran contracted malaria in Vietnam, with the implication that malaria may also be a cause of his pancreatic cancer.  
 
3.  After steps 1 - 2 are competed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After steps 1 - 3 are competed, the AOJ should consider all of the evidence of record and readjudicate the cause of death issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the appellant and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This cause of death claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


